Exhibit 10.2

EMBARQ CORPORATION 2006 EQUITY INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

 

To:                                              (“you” or the “Participant”)
From:    Embarq Corporation (the “Company”) Date:                , 200  

Notice of Grant

Subject to the Embarq Corporation 2006 Equity Incentive Plan (the “Plan”) and
this Restricted Stock Unit Award Agreement, including Attachment A (the “Award
Agreement”), the Company is granting to you an award of Restricted Stock Units
(“RSUs”) under the Plan (this “Award”). The RSUs are subject to performance
adjustment based on the achievement of the Company’s performance goals and will
become payable upon your continued employment, as described in Attachment A. The
Grant Date, the total number of RSUs, and the Settlement Date for such RSUs,
respectively, are as follows:

GRANT OF RSUS

 

Grant Date:                ,              Total Number of RSUs:   

                                         1

      Date:    % of RSUs Settled: Settlement Date:                ,           
            100%

Because this Award is subject to the Plan and this Award Agreement, you should
carefully read the Plan and this Award Agreement to fully understand the terms
of this Award. You may view a copy of the Plan on the Company’s intranet at EQIP
Home/ Employee Resource Center / Pay / Compensation Programs / Stock-Based
Compensation / 2006 Equity Incentive Plan – Plan Document or you may obtain a
copy of the Plan by requesting it from the Company. Capitalized terms used in
this Award Agreement without definition have the meanings that they have in the
Plan or the glossary of terms provided in Attachment A, as applicable. You
acknowledge that the Plan Information Statement for the 2006 Equity Incentive
Plan dated May 2007 has been made available to you on-line at the location
above. The terms of the Plan are incorporated by reference. In the event of any
inconsistency between this Award Agreement and the Plan, the Plan governs.

General Terms

This Award Agreement is governed by the laws of the State of Delaware without
giving effect to the principles of the conflict of laws to the contrary. This
Award Agreement may be modified only by written instrument signed by you and the
Company; provided that this Award Agreement is subject to the power of the Board
to amend the Plan as provided in the Plan. Neither this Award Agreement, nor the
Award, may be transferred, sold, assigned, pledged or otherwise alienated or
hypothecated by you in any way other than by will, or by the laws of descent and
distribution. By accepting this Award, you acknowledge the authority and
discretion of the Board and the Committee with respect to this Award

 

 

1

Subject to adjustment as provided in Attachment A.



--------------------------------------------------------------------------------

and agree to be bound by the terms and conditions of the Plan. In particular,
you acknowledge the authority and discretion of the Board to recover all or any
portion of this Award or any compensation paid in connection with this Award in
the event of your knowing or intentionally fraudulent illegal conduct that
impacts a relevant financial result or operating metric, in accordance with the
Compensation Recoupment Policy set forth in the Company’s Corporate Governance
Guidelines. Except as specifically provided in this Award Agreement, this Award
Agreement binds and will inure to the benefit of the heirs, legal
representatives, successors and assigns of the Company and you.

 

EMBARQ CORPORATION By:  

/s/ Claudia S. Toussaint

Name:   Claudia S. Toussaint Title:   General Counsel and Corporate Secretary

 

2



--------------------------------------------------------------------------------

(Attachment A)

SPECIFIC TERMS OF RSU AWARD

 

Section 1. Performance Adjustment and Dividend Equivalents.

Subject to the discretion of the Committee, the number of RSUs payable under
this Award shall be determined by multiplying that number of RSUs set forth
opposite the heading “Total Number of RSUs” on page 1 of this Award Agreement by
a payout percentage (from 0% to 200%) based on the Company’s achievement of
performance metrics relating to relative Total Shareholder Return and Economic
Value Added during the             -            performance measurement period
(the “Performance Adjustment”). The Performance Adjustment will be based on
results of the performance metrics at the end of              and will be made
as soon as practicable after the end of the performance measurement period.

If the Company pays cash dividends on Shares while you hold the RSUs, you will
be entitled to a dividend equivalent payment equal to the per share cash
dividend paid on Shares multiplied by the number of Shares underlying your RSUs.
This dividend equivalent will be paid to you as soon as practicable after the
Performance Adjustment date or Settlement Date, as applicable. This dividend
equivalent will be calculated by first adjusting your RSUs to reflect any
Performance Adjustment and then applying the per share cash dividend rate for
each dividend paid on Shares while you held the RSUs (assuming you had been
granted the RSUs by the applicable record date for a particular dividend), as
adjusted by the Performance Adjustment. After the Performance Adjustment is
made, if cash dividends are paid on the underlying Shares, you will receive
dividend equivalents for your RSUs held on the dividend record date within 30
days after the cash dividends are paid. If non-cash dividends are paid on the
underlying Shares and you hold RSUs on the dividend record date, the vesting and
delivery date of the non-cash dividend will be the same as the Settlement Date
of the RSUs to which the underlying Shares are attributable.

 

Section 2. Settlement of RSU Award.

Except as provided below, the Settlement Date for all or a portion of your RSU
Award will be the date on which that portion of your Award is settled as
indicated in the Settlement Dates section on page 1 of this Agreement. This RSU
Award may be settled by delivering to you or your beneficiary, as applicable and
in the sole discretion of the Company, either (i) an amount of cash equal to the
Fair Market Value of a Share as of the Settlement Date, multiplied by the number
of Shares underlying the RSUs held by you (or a specified portion of your RSUs
in the event of any partial settlement), or (ii) a number of Shares equal to the
whole number of Shares underlying the RSUs then held by you (or a specified
portion of your RSUs in the event of any partial settlement). Any remaining
fractional Shares underlying your RSUs remaining on the Settlement Date will be
distributed to you in cash in an amount equal to the Fair Market Value of a
Share as of the Settlement Date, multiplied by the remaining underlying
fractional Shares. If the Settlement Date is a Saturday, Sunday or any other day
which is a holiday of the United States Federal Government (a “Non-Business
Day”), then the unsettled RSUs will be settled on the first day that is not a
Non-Business Day before the Settlement Date.

 

Section 3. Effect of Termination of Employment.

If you cease to be an Employee of the Company for any reason, the effect of you
ceasing to be an Employee on all or any RSUs which have not otherwise been
settled is as provided below.

 

  (a) Death or Disability. If you cease to be an Employee on account of your
death or Disability, all RSUs will be settled as of the date of your death or
Disability.

 

  (b)

Retirement. If you cease to be an Employee by reason of your Retirement, to the
extent your Termination Date is at least one year after the Grant Date and to
the extent your RSUs have not otherwise been settled or cancelled on your
Termination Date, a pro rata portion of your RSUs – based on the number of
completed months



--------------------------------------------------------------------------------

 

between the Grant Date and the date on which your active employment with the
Company is severed and the total number of months in the performance measurement
period—will be settled on the Settlement Date, subject to the Performance
Adjustment.

 

  (c) Voluntary Resignation, Involuntary Termination or Termination for Cause.
Except as provided in Sections 3(b) and (d), if you cease to be an Employee on
account of your Voluntary Resignation, Involuntary Termination or termination
for Cause, all RSUs will be cancelled as of your Termination Date and you will
no longer have any rights or be eligible to receive any benefits with respect to
such cancelled RSUs.

 

  (d) Change in Control. If (1) a Change in Control occurs before the Settlement
Date for all of your RSUs, (2) except as may otherwise be provided in your
employment agreement (if any), your employment is terminated in an Involuntary
Termination without Cause within one year after the Change in Control, (3) you
have held the RSUs for more than one year from the Grant Date, and (4) you have
been actively and continuously employed from the Grant Date to the date of the
Change in Control, then all of your RSUs which have not otherwise been settled
will be settled as of your Termination Date.

Nothing in this Section 3 restricts or otherwise interferes with the Company’s
discretion with respect to the termination of your employment with the Company.

GLOSSARY OF TERMS

“Cause” means, unless otherwise provided in the Participant’s employment
agreement (if any), the Participant’s (i) willful and continued failure to
substantially perform his or her duties, (ii) willfully engaging in conduct that
is a serious violation of the Employer’s Principles of Business Conduct,
(iii) willfully engaging in conduct that is demonstrably and materially
injurious to the Employer or (iv) willful violation of any of the restrictive
covenants found in the Embarq Corporation Executive Severance Plan.

“Employer” means the Company or any Affiliate.

“Involuntary Termination” means a termination of the Participant’s employment,
initiated by the Employer for any reason other than Cause, Disability or death;
or a Good Reason Resignation or refusal to accept a Non-Comparable Position, as
those terms are defined in the Embarq Corporation Executive Severance Plan.

“Retirement” means termination of a Participant’s employment if a Participant is
entitled to receive payment of pension benefits in accordance with the Company’s
defined benefit pension plan immediately after the Participant’s Termination
Date.

“Termination Date” means, except as otherwise provided in a Participant’s
employment agreement (if any), the later of the date on which the Participant’s
active employment with the Employer is severed for any reason, and the date the
Participant ceases to receive severance benefits under any applicable plan for
the payment of severance benefits by the Employer.

“Voluntary Resignation” means any termination of employment that is not
initiated by the Employer, other than Retirement, Disability or death.

 

2